Gilbert, J.
1. Where, on the interlocutory hearing, during but before final adjournment of the appearance term, of an application for injunction, the plaintiff interposed a demurrer to the answer of the defendant, and the court “ declined to pass upon the demurrer but duly considered the same along with the whole case,” such refusal to pass upon the demurrer separately was not error.
2. On conflicting evidence the court did not abuse its discretion in refusing to grant an interlocutory injunction.

Judgment affirmed,.


All the Justices concur.